 



Exhibit 10.38
KB HOME
FY 2006 INCENTIVE COMPENSATION
OVER CAP PHANTOM SHARE AGREEMENT
     This OVER CAP PHANTOM SHARE AGREEMENT (this “Agreement”), dated July 12,
2007, by and between KB HOME, a Delaware corporation (the “Company”), and
__________________ (“Employee”).
RECITALS
     WHEREAS, the Employee earned the incentive compensation described in the
incentive compensation letter delivered to Employee at the beginning of the 2006
fiscal year due to the satisfaction of the applicable performance goals;
     WHEREAS, the amount of Employee’s incentive compensation for the 2006
fiscal year exceeded the applicable annual cap on the amount of cash that
Employee could be paid currently, as specified in the incentive compensation
letter;
     WHEREAS, the amount of the excess, $____________ (the “Over Cash Cap
Amount”), shall be subject to the terms and conditions set forth herein; and
     WHEREAS, the Award granted hereunder is not being issued pursuant to any
stock plan, including the KB Home Amended and Restated 1999 Incentive Plan (the
“Plan”).
     NOW THEREFORE, the Company and Employee agree as follows:
AGREEMENT
     1. Award. Subject to the terms and conditions of this Agreement, the
Company agrees to deliver to Employee an amount in cash equal to the sum of:
     (a) the product of (i) the Over Cash Cap Amount divided by $36.19, the
closing price per share on the date hereof of the common stock, $1.00 par value
per share, of the Company (“Common Stock”), rounded up to the nearest whole
number, and (ii) the closing price per share of the Common Stock on the Vesting
Date; and
     (b) the product of (i) the Over Cash Cap Amount divided by $36.19, rounded
up to the nearest whole number, and (ii) the cumulative value of all cash
dividends paid in respect of one share of Common Stock from and including the
date hereof through and including the Vesting Date (collectively, the “Award”).
Employee agrees that the Company has not set aside or pledged any assets to pay
the Award, and that the Company’s obligation to pay the Award hereunder shall be
merely that of an unfunded and unsecured promise to pay money in the future.

1



--------------------------------------------------------------------------------



 



     2. Restrictions. Subject to the exception in Section 3, Employee’s right to
delivery of the Award shall not vest until July 12, 2010 (the “Vesting Date”),
and then only if the Employee continues to be employed full-time by the Company
or one of its subsidiaries on such date. Employee understands and agrees that
Employee will forfeit Employee’s right to the Award if Employee’s full time
employment is terminated for any reason prior to the Vesting Date.
     3. Change in Control. Notwithstanding anything in Section 2 to the
contrary, if the Award has not yet vested, it shall accelerate and vest upon a
“change in control event,” as defined in the regulations promulgated under
Section 409A of the Internal Revenue Code.
     4. Payment. The Award will be paid to Employee by the Company no later than
the third business day following the vesting of the Award.
     5. Assignment. This Agreement may not be assigned by Employee by operation
of law or otherwise. Any purported assignment by Employee shall be null and
void. This Agreement shall, however, be binding upon the successors and assigns
of the Company.
     6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
     7. Adjustments. In the event of any of the transactions described in
Section 13(a) of the Plan, the Management Development and Compensation Committee
(the “MDCC”) of the Company shall be permitted to adjust or revise the Awards in
the same manner as the MDCC adjusts or revises the phantom share rights issued
on the date hereof under the Amended and Restated 1999 Incentive Plan Phantom
Share Agreement.
     8. No Other Rights. This Agreement does not constitute an employment
agreement between the parties, and nothing in this Agreement will (a) grant
Employee any right to be retained in the employ of the Company or any of its
subsidiaries, nor (b) restrict the right of the Company or any of its
subsidiaries to remove, terminate or discharge Employee at any time for any
reason whatsoever.
     9. Miscellaneous. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements of the parties relating to such subject matter. No modification
or amendment of this Agreement will be effective unless signed in writing by
each of the parties. If any provision of this Agreement is held to be
unenforceable for any reason, such provision will be enforced to the maximum
extent permissible to effect the parties’ intent, and the remaining provisions
will continue in full force and effect. Failure by either party to enforce any
provision of this Agreement will not operate as a waiver of any subsequent
enforcement of that or any other provision.
     10. Counterparts. This Agreement may be executed, by manual or facsimile
signature, in multiple counterparts, which taken together shall constitute one
instrument, and each of which shall be constituted an original for all purposes.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Employee have duly executed and
delivered this Agreement on the dates written below.

            KB HOME
 
      By:         Jeffrey T. Mezger      Chief Executive Officer and President 
      Date: July 12, 2007    
    EMPLOYEE
            Print Name:        Date:       

3